  Case 1:20-cv-01243-UNA Document 1 Filed 09/17/20 Page 1 of 14 PageID #: 1




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

 KONINKLIJKE PHILIPS N.V., and
 PHILIPS NORTH AMERICA LLC                   C.A. NO.

              Plaintiffs,
                                             JURY TRIAL DEMANDED
 v.

 INTEL CORP.,

              Defendant.


                COMPLAINT FOR PATENT INFRINGEMENT

      Plaintiffs Koninklijke Philips N.V. and Philips North America LLC
(collectively, “Philips” or “Plaintiffs”) bring this action for patent infringement
under 35 U.S.C. § 271 against Intel Corporation (“Intel” or “Defendant”), and allege
as follows:
                                 THE PARTIES
      1.      Plaintiff Koninklijke Philips N.V. (formerly known as Koninklijke
Philips Electronics N.V.) (“Philips N.V.”) is a corporation duly organized and
existing under the laws of The Netherlands, with its principal place of business at
High Tech Campus 5, 5656 AE Eindhoven, The Netherlands.
      2.      Plaintiff Philips North America LLC (formerly known as Philips
Electronics North America Corporation) (“Philips North America”) is a limited
liability company duly organized and existing under the laws of the State of
Delaware with its principal place of business at 222 Jacobs Street, Cambridge, MA
02141. Philips N.V. is the parent of Philips North America.
      3.      Defendant Intel Corporation is a corporation duly organized and



                                         1
  Case 1:20-cv-01243-UNA Document 1 Filed 09/17/20 Page 2 of 14 PageID #: 2




existing under the laws of the State of Delaware with a principal place of business
located at 2200 Mission College Boulevard, Santa Clara, California.
      4.     Defendant, either itself and/or through the activities of its subsidiaries,
affiliates, or intermediaries (including distributors, retailers, and others), makes,
uses, sells, offers for sale, and/or imports throughout the United States, including
within the District of Delaware (this “District”), products, such as digital video-
capable integrated circuits and associated firmware that infringe the Asserted
Patents, defined below. Defendant makes, uses, sells, offers for sale, and/or imports
digital video-capable integrated circuits, that it or its customers incorporate into
digital video-capable devices that are made, used, sold, offered for sale, and/or
imported throughout the United States, including within this District. These digital
video-capable devices may include, but are not limited to, laptops, desktops, all-in-
one PCs, thin clients, tablets, smartphones, convertible PCs, workstations, servers,
video adapters, and/or video hubs.
                           THE ASSERTED PATENTS
                             U.S. Patent No. 9,436,809
      5.     United States Patent No. 9,436,809 (the “’809 Patent”) is entitled
“Secure Authenticated Distance Measurement” and issued on September 6, 2016 to
inventor Franciscus L. A. J. Kamperman. The ’809 Patent issued from United States
Patent Application No. 14/538,493 filed on November 11, 2014. A copy of the ’809
Patent is attached hereto as Exhibit A.
                            U.S. Patent No. 10,091,186
      6.     United States Patent No. 10,091,186 (the “’186 Patent”) is entitled
“Secure Authenticated Distance Measurement” and issued on October 2, 2018 to
inventor Franciscus L. A. J. Kamperman. The ’186 Patent issued from United States
Patent Application No. 15/352,646 filed on November 16, 2016. A copy of the ’186
Patent is attached hereto as Exhibit B.


                                           2
  Case 1:20-cv-01243-UNA Document 1 Filed 09/17/20 Page 3 of 14 PageID #: 3




       7.        By way of assignment, Philips N.V. owns all right, title, and interest to
the ’809 Patent and ’186 Patent (collectively, the “Asserted Patents.”)
       8.        The Asserted Patents are each valid and enforceable.
                             JURISDICTION AND VENUE
       9.        This is a civil action for patent infringement arising under the Patent
Act, 35 U.S.C. § 1 et seq.
       10.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§
1331 and 1338(a).
       11.       Venue in this District is proper pursuant to 28 U.S.C. §§ 1391(b), (c)
and 1400(b) because Defendant resides and has committed acts of infringement in
this District.
       12.       This Court has personal jurisdiction over Defendant. Defendant resides
in this district. Defendant has and does conduct business within the State of
Delaware. Defendant, directly or through subsidiaries or intermediaries (including
distributors, retailers, and others), ships, distributes, makes, uses, offers for sale,
imports and/or advertises (including by providing an interactive web page) its
products and/or services in the United States and this District and/or contribute to
and actively induce their customers to ship, distribute, make, use, offer for sale, sell,
import, and/or advertise (including the provision of interactive web pages) infringing
products and/or services in the United States and this District. Defendant, directly or
through subsidiaries, affiliates, or intermediaries (including distributors, retailers,
and others), has purposefully and voluntarily placed one or more of its infringing
products, or components thereof as described below, into the stream of commerce
with the expectation that those products will be purchased, used and/or incorporated
into digital video-capable devices made, used, sold, offered for sale, purchased,
and/or imported into the United States by customers and/or consumers in this
District.


                                              3
  Case 1:20-cv-01243-UNA Document 1 Filed 09/17/20 Page 4 of 14 PageID #: 4




                                 BACKGROUND
       13.    Philips incorporates the allegations of all of the foregoing paragraphs
as if fully restated herein.
       14.    Philips is a world-renowned company that engages in research and
development in numerous fields. One of these fields pertains to digital video-capable
devices for delivering and displaying content to users. Exemplary products in this
field include laptops, desktops, all-in-one PCs, thin clients, tablets, smartphones,
convertible PCs, workstations, servers, video adapters, and/or video hubs. The
Asserted Patents derive from Philips’s efforts in this field and claim protection for,
among other things, delivering and displaying content to users.
       15.    Defendant made, used, sold, offered for sale, imported, tested,
designed, and/or marketed in the United States digital video-capable integrated
circuits and associated firmware displaying content to users that infringe the
Asserted Patents. Such integrated circuits and associate firmware are incorporated
in digital video-capable devices made, used, sold, offered for sale or imported into
the United States by companies, including but not limited to, Dell Technologies,
Inc., HP Inc., Lenovo Group Ltd., and LG Electronics Inc., and/or their affiliates,
subsidiaries or intermediaries (the “Exemplary Customers”).
       16.    Defendant has actual notice of the Asserted Patents. Defendant received
actual notice of the Asserted Patents at least as early as September 17, 2020 by way
of a letter to Defendant dated September 17, 2020. That letter included allegations
of infringement of the Asserted Patents. Additionally, the filing of this Complaint
also constitutes notice in accordance with 35 U.S.C. § 287.
       17.    With actual notice of the Asserted Patents, Defendant has directly
infringed, and continues to directly infringe the Asserted Patents under 35 U.S.C. §
271(a) and (g) by one or more of making, using, selling and/or offering to sell, in
this District and elsewhere in the United States, and importing into this District and


                                          4
  Case 1:20-cv-01243-UNA Document 1 Filed 09/17/20 Page 5 of 14 PageID #: 5




elsewhere in the United States, certain infringing digital video-capable integrated
circuits and associated firmware that infringe the Asserted Patents (the, “Accused
Products”), as further described in detail in Counts I-II infra.
      18.    The Accused Products include, but are not limited to, all digital video-
capable devices, integrated circuits, and associated firmware designed to facilitate
digital video-capable playback supporting the HDCP 2.0 protocol and above that
Defendant, either itself and/or through the activities of its subsidiaries, affiliates, or
intermediaries (including distributors, retailers, and others), makes, uses, sells, offers
for sale, and/or imports throughout the United States, including, but not limited to,
the following products and/or product lines, their associated firmware/software,
and/or any development boards, printed circuit board assemblies, Server Boards,
Systems, Chassis, or Data Center Blocks containing the same: Intel 6th Generation
Processors (Skylake), Intel 7th Generation Processors (Kaby Lake), Intel 8th
Generation Processors (Coffee Lake), Intel 9th Generation Processors (Coffee Lake
Refresh); Intel 10th Generation Processors (Ice Lake); associated firmware. This list
of Defendant’s currently known digital video-capable integrated circuits, associated
firmware, and devices containing the same is exemplary and, on information and
belief, many other of Defendant’s digital video-capable integrated circuits and
associated firmware infringe the Asserted Patents.
      19.    Defendant has also indirectly infringed, and continues to indirectly
infringe the Asserted Patents under 35 U.S.C. § 271(b) and (c). Defendant knew and
intended to induce and contribute to the infringement of the Asserted Patents. The
Accused Products have no substantial non-infringing use, are a material part of the
invention of each Asserted Patent, especially made or especially adapted for use in
an infringement of each Asserted Patent, and not a staple article or commodity of
commerce suitable for substantial non-infringing use.




                                            5
    Case 1:20-cv-01243-UNA Document 1 Filed 09/17/20 Page 6 of 14 PageID #: 6




        20.   After receiving actual notice of the Asserted Patents, Defendant
continued to actively induce, and materially contribute to, its customers’
infringement of the Asserted Patents by making, using, selling, offering for sale,
marketing, advertising, and/or importing digital video-capable integrated circuits
and associated firmware that are incorporated into Defendant’s digital video-capable
devices that infringe the Asserted Patents, and instructing customers to infringe the
Asserted Patents.
        21.   For example, Defendant specifically intended and advertised its digital
video-capable integrated circuits and associated firmware for use within digital
video-capable devices such as laptops and desktops.1 Such digital video-capable
integrated circuits and associated firmware are advertised as providing “HDCP 2.2”
support. Thus, Defendant induces their customers to infringe the Asserted Patents
by advertising and/or instructing their customers regarding infringing uses of the
Accused Products. On information and belief, Defendant did so with the specific
intent to bring about infringement in the United States knowing that, among others,
at least the Exemplary Customers would incorporate Defendant’s digital-video
capable integrated circuits and associated firmware in digital-video capable devices
made, used, sold, offered for sale or imported into the United States.
        22.   As another example, Defendant contributes to the same infringement
by selling digital video-capable integrated circuits and associated firmware to
customers who incorporate said digital video-capable integrated circuits and
associated firmware into their infringing digital video-capable devices. On
information and belief, Defendant had knowledge that digital video-capable
integrated circuits and associated firmware were especially made or especially


1
    https://www.intel.com/content/dam/www/public/us/en/documents/product-
briefs/10th-gen-core-mobile-processors-brief.pdf.


                                          6
  Case 1:20-cv-01243-UNA Document 1 Filed 09/17/20 Page 7 of 14 PageID #: 7




adapted for use in an infringement of the Asserted Patents by practicing the HDCP
2.0 protocol or above, and were not a staple article or commodity of commerce
suitable for substantial non-infringing use.
       23.    Thus, Defendant has indirectly infringed, and continues to indirectly
infringe, the Asserted Patents under 35 U.S.C. § 271(b) by actively inducing its
customers to infringe the Asserted Patents by making, using, selling, offering for
sale, marketing, advertising, and/or importing the Accused Products to its customers
and by instructing customers to infringe the Asserted Patents, as described in detail
in Counts I-II infra. Additionally, Defendant has indirectly infringed, and continue
to indirectly infringe the Asserted Patents under 35 U.S.C. § 271(c) by materially
contributing to their own customers’ infringement of the Asserted Patents by
making, using, selling, offering for sale, advertising, marketing, and/or importing
the Accused Products to its customers and instructing customers to infringe the
Asserted Patents, as described in detail in Counts I-II infra.
       24.    Defendant’s acts of infringement have caused damage to Philips.
Philips is entitled to recover from Defendant the damages incurred by Philips as a
result of Defendant’s wrongful acts.
                                       COUNT I
                    Defendant’s Infringement of the ’809 Patent
       25.    Philips incorporates the allegations of all of the foregoing paragraphs
as if fully restated herein.
       26.    Defendant has directly infringed, and continue to directly infringe, the
’809 Patent by making, using, selling, offering for sale, or importing throughout the
United States products and/or methods covered by one or more claims of the ’809
Patent including, but not limited to, digital video-capable integrated circuits and
associated firmware for inclusion in digital video-capable devices. The products that
infringe one or more claims of the ’809 Patent include, but are not limited to, at least


                                           7
    Case 1:20-cv-01243-UNA Document 1 Filed 09/17/20 Page 8 of 14 PageID #: 8




the Accused Products. Further discovery may reveal additional infringing products
and/or models.
        27.   For example and without limitation, the Accused Products infringe
claims 1, 17 and 49 of the ’809 Patent.
        28.   Attached hereto as Exhibit C, and incorporated into this Complaint, is
a claim chart showing where in the 15Z90N-U.ARS5U1 10th Gen Intel Core i5-
1035G7 Processor and associated firmware incorporated in the Dell Inspiron 13
5000, Model No. Inspiron 13 5391 each limitation of claims 1, 17 and 49 are met.
This claim chart is exemplary and, on information and belief, many other products
provided by Defendant or Defendant’s customers infringe the ’809 Patent.
        29.   Defendant has, and continues to, indirectly infringe the ’809 Patent by
actively inducing and contributing to the infringement of the ’809 Patent by others,
such as customers, resellers, and retailers. These others include, but are not limited
to, the Exemplary Customers, who, for example, sell, offer for sale, and/or import
throughout the United States, including within this District, the digital video-capable
devices incorporating the Accused Products.2
        30.   Defendant specifically intended others, such as customers, resellers,
and retailers, to infringe the ’809 Patent and knew that these others perform acts that
constituted direct infringement. For example, Exhibit C shows that an exemplary
product, the 15Z90N-U.ARS5U1            10th Gen Intel Core i5-1035G7 Processor
and associated firmware incorporated in the Dell Inspiron 13 5000, Model No.
Inspiron 13 5391, which is sold by Walmart Inc., infringes the ’809 Patent.
Defendant designed the Accused Products such that they would each infringe the
’809 Patent as described in Exhibit C if made, used, sold, offered for sale, or


2
    https://www.walmart.com/ip/Dell-Inspiron-13-5391-13-3-Full-HD-Laptop-i5-
10210U-8GB-256GB-SSD-W10H/569725508.


                                          8
  Case 1:20-cv-01243-UNA Document 1 Filed 09/17/20 Page 9 of 14 PageID #: 9




imported throughout the United States. Defendant provided, directly or indirectly,
Accused Products to others, such as, but not limited to, customers, knowing and
intending that those others would use, sell, offer for sale, and/or import the Accused
Products throughout the United States, thereby directly infringing one or more
claims of the ’809 Patent.
      31.    In addition, upon information and belief, Defendant provides
instructions, user guides, and/or other documentation to the infringing others
regarding the use and operation of the Accused Products. When others follow such
instructions, user guides, and/or other documentation, they directly infringe one or
more claims of the ’809 Patent. By providing such instructions, user guides, and/or
other documentation, Defendant knows and intends that others will follow those
instructions, user guides, and other documentation, and thereby directly infringe one
or more claims of the ’809 Patent. Thus, Defendant knows that its actions actively
induce infringement.
      32.    The Accused Products have no substantial non-infringing uses and are
a material part of the invention. As described in Exhibit C, any manufacture, use,
sale offer for sale or importation throughout the United States of an Accused
Product, or incorporation of any of the Accused Products in digital video-capable
devices infringes the ’809 Patent. Thus, the Accused Products have no substantial
non-infringing uses.
      33.    Philips has been and continues to be damaged and irreparably harmed
by Defendant’s infringement of the ’809 Patent. This irreparable harm will continue
unless this Court enjoins Defendant from further infringement of the ’809 Patent.
      34.    Philips is entitled to recover damages under 35 U.S.C. § 284 to
adequately compensate for Defendant’s infringement of the ’809 Patent.
                                     COUNT II
                  Defendant’s Infringement of the ’186 Patent


                                          9
 Case 1:20-cv-01243-UNA Document 1 Filed 09/17/20 Page 10 of 14 PageID #: 10




       35.    Philips incorporates the allegations of all of the foregoing paragraphs
as if fully restated herein.
       36.    Defendant has directly infringed, and continue to directly infringe, the
’186 Patent by making, using, selling, offering for sale, or importing throughout the
United States products and/or methods covered by one or more claims of the ’186
Patent including, but not limited to, digital video-capable integrated circuits and
associated firmware for inclusion in digital video-capable devices. The products that
infringe one or more claims of the ’186 Patent include, but are not limited to, at least
the Accused Products. Further discovery may reveal additional infringing products
and/or models.
       37.    For example and without limitation, the Accused Products infringe
claim 1 of the ’186 Patent.
       38.    Attached hereto as Exhibit D, and incorporated into this Complaint, is
a claim chart showing where in the 15Z90N-U.ARS5U1 10th Gen Intel Core i5-
1035G7 Processor and associated firmware incorporated in the Dell Inspiron 13
5000, Model No. Inspiron 13 5391 each limitation of claim 1 is met. This claim chart
is exemplary and, on information and belief, many other products provided by
Defendant or Defendant’s customers infringe the ’186 Patent.
       39.    Defendant has, and continues to, indirectly infringe the ’186 Patent by
actively inducing and contributing to the infringement of the ’186 Patent by others,
such as customers, resellers, and retailers. These others include, but are not limited
to, the Exemplary Customers, who, for example, sell, offer for sale, and/or import
throughout the United States, including within this District, digital video-capable
devices incorporating the Accused Products.
       40.    Defendant specifically intended others, such as customers, resellers,
and retailers, to infringe the ’186 Patent and knew that these others perform acts that
constituted direct infringement. For example, Exhibit D shows that an exemplary


                                          10
 Case 1:20-cv-01243-UNA Document 1 Filed 09/17/20 Page 11 of 14 PageID #: 11




product, the 15Z90N-U.ARS5U1           10th Gen Intel Core i5-1035G7 Processor
and associated firmware incorporated in the Dell Inspiron 13 5000, Model No.
Inspiron 13 5391, which is sold by Walmart Inc., infringes the ’186 Patent.
Defendant designed the Accused Products such that they would each infringe the
’186 Patent as described in Exhibit D if made, used, sold, offered for sale, or
imported throughout the United States. Defendant provided, directly or indirectly,
Accused Products to others, such as, but not limited to, customers, knowing and
intending that those others would use, sell, offer for sale, and/or import the Accused
Products throughout the United States, thereby directly infringing one or more
claims of the ’186 Patent.
      41.    In addition, upon information and belief, Defendant provides
instructions, user guides, and/or other documentation to the infringing others
regarding the use and operation of the Accused Products. When others follow such
instructions, user guides, and/or other documentation, they directly infringe one or
more claims of the ’186 Patent. By providing such instructions, user guides, and/or
other documentation, Defendant knows and intends that others will follow those
instructions, user guides, and other documentation, and thereby directly infringe one
or more claims of the ’186 Patent. Thus, Defendant knows that their actions actively
induce infringement.
      42.    The Accused Products have no substantial non-infringing uses and are
a material part of the invention. As described in Exhibit D, any manufacture, use,
sale offer for sale or importation throughout the United States of an Accused
Product, or incorporation of any of the Accused Products in digital video-capable
devices infringes the ’186 Patent. Thus, the Accused Products have no substantial
non-infringing uses.
      43.    Philips has been and continues to be damaged and irreparably harmed
by Defendant’s infringement of the ’186 Patent. This irreparable harm will continue


                                         11
 Case 1:20-cv-01243-UNA Document 1 Filed 09/17/20 Page 12 of 14 PageID #: 12




unless this Court enjoins Defendant from further infringement of the ’186 Patent.
      44.    Philips is entitled to recover damages under 35 U.S.C. § 284 to
adequately compensate for Defendant’s infringement of the ’186 Patent.
                                    DAMAGES
      45.    Defendant has refused to compensate Philips for its infringement of the
Asserted Patents. Philips is entitled to monetary damages adequate to compensate
Philips for Defendant’s infringement in an amount no less than a reasonable royalty
for the use made of the patented inventions by Defendant. The precise amount of
damages will be determined through discovery in this action and proven at trial.
                                    MARKING
      46.    Philips and its licensees of the Asserted Patents have complied with 35
U.S.C. § 287, and relative to its licensees, Philips has taken reasonable steps to
ensure compliance with marking.
                             PRAYER FOR RELIEF
      WHEREFORE, Philips respectfully asks the Court for an order granting the
following relief:
      a)     A judgment that the Asserted Patents are valid and enforceable;
      b)     A judgment that Defendant has infringed, directly and indirectly, either
             literally or under the Doctrine of Equivalents, one or more claims of the
             ’809 Patent;
      c)     A judgment that Defendant has infringed, directly and indirectly, either
             literally or under the Doctrine of Equivalents, one or more claims of the
             ’186 Patent;
      d)     An injunction against Defendant, its officers, agents, servants,
             employees, all parent and subsidiary entities, all assignees and
             successors in interest, and those persons or entities acting in concert or
             participation with Defendant, including distributors, enjoining them


                                         12
 Case 1:20-cv-01243-UNA Document 1 Filed 09/17/20 Page 13 of 14 PageID #: 13




             from further infringement of the Asserted Patents;
      e)     A judgment awarding Philips all appropriate damages under 35 U.S.C.
             § 284 for Defendant’s past infringement, and any continuing or future
             infringement of the Asserted Patents, including pre and post judgment
             interest, costs, and disbursements pursuant to 35 U.S.C. § 284;
      f)     An accounting for infringing sales not presented at trial and an award
             by the Court of additional damages for any such infringing sales;
      g)     A finding that this case is exceptional within the meaning of 35 U.S.C.
             § 285 and that Philips be awarded its reasonable attorneys’ fees against
             Defendant incurred in prosecuting this action;
      h)     An award of reasonable attorneys’ fees, costs, and expenses incurred
             by Philips in connection with prosecuting this action; and
      i)     Any and all other relief as the Court finds just, equitable, and proper
             under the circumstances.


                          DEMAND FOR JURY TRIAL
      Pursuant to Fed. R. Civ. P. 38, Philips hereby respectfully demands trial by
jury on all claims and issues so triable.


 Dated: September 17, 2020                   Respectfully submitted,

                                             FARNAN LLP
 OF COUNSEL:
                                             /s/ Brian E. Farnan
 Michael T. Renaud                           Brian E. Farnan (Bar No. 4089)
 Adam S. Rizk                                Michael J. Farnan (Bar No. 5165)
 Andrew H. DeVoogd                           919 N. Market St., 12th Floor
 MINTZ LEVIN COHN FERRIS                     Wilmington, DE 19801
 GLOVSKY & POPEO PC                          Phone:        (302) 777-0300
 One Financial Center                        Fax:          (302) 777-0301


                                            13
Case 1:20-cv-01243-UNA Document 1 Filed 09/17/20 Page 14 of 14 PageID #: 14




Boston, Massachusetts 02111           BFarnan@farnanlaw.com
Phone:     (617) 542-6000             MFarnan@farnanlaw.com
Fax:       (617) 542-2241
MTRenaud@mintz.com                    Attorneys for Plaintiffs
ARizk@mintz.com                       Koninklijke Philips N.V. and
DHDeVoogd@mintz.com                   Philips North America LLC




                                    14
